DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 recites “that” twice which is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 11, 14, 15 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojima et al. (Patent No.: US 6,226,572 B1).
Regarding claim 1 (Currently Amended), Tojima discloses a work system comprising:
 	a loading machine that includes work equipment including a boom, an arm, and a bucket (“…present embodiment may be applied to manned vehicles or such vehicles other than dump trucks as wheel loaders and hydraulic excavators, or a system where the unmanned vehicles and manned vehicles coexist, or a system where dump trucks, wheel loaders, hydraulic excavators and other vehicles coexist.” Col. 5, lines 1-7 excavators inherently comprise boom and bucket for excavation) and operates on the basis of an operation signal operating the work equipment (10, FIG. 1 on basis of signal from monitoring station 20; 13ab, 20a, FIG. 1; “Monitoring station receives and transmits command data for instructing traveling and stopping to the plurality of vehicles 10” col. 4, lines 61-67);
 	an operation device that is provided outside the loading machine and transmits the operation signal (via signals from monitoring station 20a, FIG. 1);
 	a transport vehicle that transports a load loaded by the loading machine (Unmanned dump truck 10, FIG. 1); and
 	a control device that transmits a traveling control instruction signal to the transport vehicle in a case where a fault in communication between the operation device and the loading machine is detected (“…even if an abnormality , such as a failure, occurs to one communication equipment, the information on the occurrence of an abnormality can be immediately and accurately notified to the vehicles via the other communication equipment, so as to immediately and properly execute predetermined abnormality processing, such as stopping vehicles.” Col. 10, lines 14-21).

Regarding claim 2 (Currently Amended), Tojima discloses the work system, wherein the control device includes a fault detection unit that detects the fault in communication between the operation device and the loading machine, and a traveling control instruction unit that transmits the traveling control instruction signal to the transport vehicle in a case where the fault is detected (Col. 10, lines 14-21).

Regarding claim 6 (Currently Amended), Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the loading machine is
positioned on a traveling route of the transport vehicle (FIG. 3 and Col. 10, lines 14-21).

Regarding claim 7 (Currently Amended), Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the transport vehicle approaches the loading machine in the same loading place as the transport vehicle loading machine (FIG. 3 and Col. 10, lines 14-21).

Regarding claim 8 (Currently Amended), Tojima discloses a loading machine including work equipment that includes a boom, an arm, and a bucket and that is (“…present embodiment may be applied to manned vehicles or such vehicles other than dump trucks as wheel loaders and hydraulic excavators, or a system where the unmanned vehicles and manned vehicles coexist, or a system where dump trucks, wheel loaders, hydraulic excavators and other vehicles coexist.” Col. 5, lines 1-7 excavators inherently comprise boom and bucket for excavation) for loading a load onto a transport vehicle (Unmanned dump truck, FIG. 1), the loading machine comprising:
 	an operation signal reception unit that receives an operation signal from an operation device (13ab, 20a, FIG. 1; “Monitoring station receives and transmits command data for instructing traveling and stopping to the plurality of vehicles 10” col. 4, lines 61-67);
 	a drive control unit that operates the work equipment on the basis of the operation signal (“…command data for decreasing speed or for stopping is transmitted to the vehicle 10.” Col. 9, lines 1-3); and
 	a traveling control instruction unit that transmits a traveling control instruction signal for stopping traveling of the transport vehicle in a case where a fault in communication between the operation device and the loading machine occurs (“…even if an abnormality , such as a failure, occurs to one communication equipment, the information on the occurrence of an abnormality can be immediately and accurately notified to the vehicles via the other communication equipment, so as to immediately and properly execute predetermined abnormality processing, such as stopping vehicles.” Col. 10, lines 14-21).

Regarding claim 9 (Currently Amended), Tojima discloses a control method comprising the steps of:
operating work equipment to a loading machine by an operation device (13ab, 20a, FIG. 1; “Monitoring station receives and transmits command data for instructing traveling and stopping to the plurality of vehicles 10” col. 4, lines 61-67), the loading machine including the work equipment includes a boom, arm, and a bucket (“…present embodiment may be applied to manned vehicles or such vehicles other than dump trucks as wheel loaders and hydraulic excavators, or a system where the unmanned vehicles and manned vehicles coexist, or a system where dump trucks, wheel loaders, hydraulic excavators and other vehicles coexist.” Col. 5, lines 1-7 excavators inherently comprise boom and bucket for excavation); and
 	transmitting a traveling control instruction signal to a transport vehicle that
transports a load loaded by the loading machine (See loaded dump trucks FIG. 1) in a case where a fault in communication between the operation device and the loading machine occurs (“…even if an abnormality, such as a failure, occurs to one communication equipment, the information on the occurrence of an abnormality can be immediately and accurately notified to the vehicles via the other communication equipment, so as to immediately and properly execute predetermined abnormality processing, such as stopping vehicles.” Col. 10, lines 14-21).

Regarding claim 10 (Currently Amended), Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the loading machine
Regarding claim 11 (Currently Amended), Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the loading machine is positioned on a traveling route of the transport vehicle (FIG. 3 and Col. 10, lines 14-21).

Regarding claim 14 (Currently Amended), Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the transport vehicle approaches the loading machine in the same loading place as the loading machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Regarding claim 15 (Currently Amended), Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the transport vehicle approaches the loading machine in the same loading place as the loading machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Regarding claim 18 (Currently Amended), Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the transport vehicle approaches the loading machine in the same loading place as the loading machine
Regarding claim 19 (Currently Amended), Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the transport vehicle approaches the loading machine in the same loading place as the loading machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Regarding claim 20 (Currently Amended), Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the loading machine occurs and the transport vehicle approaches the loading machine in the same loading place as the loading machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. (Patent No.: US 6,226,572 B1) as applied to claim 2 above, and further in view of Tani (Pub. No.: US 2017/0293295 A1).
Regarding claim 3, Tojima is silent to the work system, wherein the fault detection unit calculates a delay time of the communication, and wherein the traveling control instruction unit transmits the traveling control instruction signal in a case where the delay time exceeds a predetermined time.
 	In a similar field of endeavor, Tani teaches an operation control which calculates a delay time of a wireless communication (between remote and operation device, FIG. 2) based on time information indicated by the clock.  When the delay time is equal to or more than a threshold, the controller changes the vehicle operation from a normal control to a safety control (See Abstract).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fault detection communication system taught by .  
Allowable Subject Matter
Claims 4, 5, 12, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Although Applicants agree that Tojima relates to stopping a vehicle with communication failure, Applicants argue that prior art Tojima fails to teach a technical feature of stopping a transport vehicle which is a vehicle different from a loading vehicle having a communication failure as in the claimed invention.  In addition, Tojima fails to teach the technical feature in which the monitoring station transmits an operation signal operating work equipment including a boom, an arm and a bucket.  
 	Examiner respectfully disagrees as Tojima clearly discloses that “…present embodiment may be applied to manned vehicles or such vehicles other than dump trucks as wheel loaders and hydraulic excavators, or a system where the unmanned vehicles and manned vehicles coexist, or a system where dump trucks, wheel loaders, hydraulic excavators and other vehicles coexist.” (col. 5, lines 1-7).  Hydraulic excavators are well known to be configured with a boom, arm and bucket and Tojima fully discloses using unmanned, manned vehicles as well as dump trucks, wheel loaders and excavators concurrently in communication.     

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663